IN THE COURT OF APPEALS
                     FOURTH DISTRICT OF TEXAS       Vi 'sAH'AHTON^U. A:-
                        SAN ANTONIO, TEXAS
                                                     20nSEP25 ftMII'59
                        No.   04-17-00356-CR
                                                                  P Mh
                                                                     r-
                                                          nu r. HwlTi r.'A
                        Ex Parte ENRIQUEZ,
                                    Appellant




        APPELLANT'S NOTICE OF DESIGNATION OF LEAD COUNSEL


TO THE HONORABLE JUSTICES OF SAID COURT:

     Juan Enriquez, Appellant, herein designates Ray J. McQuary,

Attorney, as lead counsel in this case by providing the
information and signatures required by Rule 6.l(a)&(b), Texas
Rules of Appellate Procedure.


          Ray J. McQuary
          Attorney at Law
          5 Kingwood Villas Court        Ray J. McQuary
          Kingwood, Texas 77339
          Tel:   281-793-9515
          raymcquary0aol.com
          SEN:   13849600

                                    Respectfully submitted.


                                      in Enrique:
                                    "227122
                                    TDCJ-Terrell
                                    1300 FM 655
                                    Rosharon, Texas 77583

                      Certificate of Service
     I, Juan Enriquez, certify that a copy of the above notice was
served by U.S. mail on September 20, 2017, addressed to Mr. Robert
Lipo, Assistant District Attorney, 81st Judicial District, 1105 A
Street, Floresville, Texas 78114.

                                    uan Enr(iguez